IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

RICHARD CARDONA

            VS.                                      CAUSE NUMBER PD-0320-16

THE STATE OF TEXAS

                                            ORDER

       The above styled and numbered cause is before this Court in Cause No. 1343625D from

the 372ND District Court of Tarrant County.

       The Court is of the opinion the following exhibit should be inspected:

               1. State’s Exhibit No. 33 (a DVD recording)


Pursuant to Tex. R. App. 34.6(g)(2), the District Clerk of Tarrant County is ordered to file this

exhibit with the Clerk of this Court on or before the 27th day of May, 2016.

       IT IS SO ORDERED THIS THE 17th DAY OF MAY, 2016



                                         PER CURIAM

EN BANC

DO NOT PUBLISH